DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The phrase “supply device” was changed to “suppler” throughout the specification in the Preliminary Amendment filed on May 31, 2019.  However, this is appears to be a typographical error as “suppler” does not make sense in the context of the subject application (see for example paragraphs [0002], [0008], [0009], [0016], etc).  Based on the claim amendments filed in the Preliminary Amendment on May 22, 2019, it appears that the “suppler” should be changed to “supplier” throughout the specification.
Appropriate correction is required.

Claim Objections
Claims 3 -6, 8 and 9 are objected to because of the following informalities:  The word “An” at the beginning of the claims should be changed to “The”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The word “controller” at line 11 should be replaced with “controller”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reducing agent supplier provided in an exhaust passage of an internal combustion engine to supply ammonia or a precursor of ammonia as a reducing agent into the exhaust passage” and “measure configured to measure the ammonia concentration in the exhaust gas downstream of said selective catalytic reduction NOx catalyst” (see the 112(b) rejection section below for an explanation regarding why “measure” is being interpreted under 112f) in claims 1, 2 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
reducing agent supplier – urea solution addition valve (52) or ammonia addition valve (paragraph [0041]
measure – third NOx sensor (55) (paragraph [0042])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “measuring means” was changed to “measure” throughout the claims in the Preliminary Amendment filed on May 22, 2019.  As amended, independent claims 1, 2 and 7 include “measure configured to measure the ammonia concentration in the exhaust gas downstream of said selective catalytic reduction NOx catalyst”.  However, the word “measure” does not make sense as “measure” is not a noun, or the name of a device capable of performing the function of measuring the ammonia concentration in the exhaust gas downstream of said selective catalytic reduction NOx catalyst.  Accordingly, “measure” will be interpreted as “measuring means”, which is what the claims recited prior to the Preliminary Amendment filed on May 22, 2019.  The term “measuring means” invokes 112(f) as noted above in the Claim Interpretation section of this Office Action.
Claim 1 recites in part “said controller estimates an ammonia adsorption amount defined as the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst on the assumption that said selective catalytic reduction NOx catalyst is normal”.  Claims 2 and 7 include similar limitations, and claim 7 also recites in part “estimates an ammonia adsorption amount in abnormal condition defined as the amount of ammonia adsorbed in the selective catalytic reduction NOx catalyst on the assumption that the selective catalytic reduction NOx catalyst is in a condition that is diagnosed as abnormal by the abnormality diagnosis”.  It is unclear what is making the assumption that the selective catalytic reduction NOx catalyst is normal or abnormal as controllers cannot make assumptions.  
The term "normal" in claims 1, 2 and 7 is a relative term which renders the claims indefinite.  The term "normal" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites in part “after the completion of said supply control performed next time” and “after the completion of said abnormality diagnosis performed last time and before the start of said abnormality diagnosis performed next time” (claim 2 also includes this limitation).  It is not clear what is meant by “next time” and “last time”.
Claims 3 – 6, 8 and 9 are rejected by virtue of depending from a claim rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfister et al. (U.S. Patent Application Publication No. US 2013/0202506 A1).
Regarding claim 1, as best understood in view of the 112(b) issues noted above, Pfister discloses an abnormality diagnosis system for an exhaust gas purification apparatus that is applied to an exhaust gas purification apparatus including a reducing agent supplier (13) provided in an exhaust passage (10) of an internal combustion engine (11) to supply ammonia or a precursor of ammonia as a reducing agent into the exhaust passage (10) (Figure 1; paragraph [0031]), a selective catalytic reduction NOx catalyst (12) provided in the exhaust passage (10) downstream of said reducing agent supplier (13) to reduce NOx in exhaust gas by ammonia (Figure 1; paragraph [0031]), and measure (sensor 17) configured to measure the ammonia concentration in the exhaust gas downstream of said selective catalytic reduction NOx catalyst (12) (Figure 1; paragraphs [0007], [0031] and [0032]); wherein said abnormality diagnosis system comprises a controller (18) comprising at least one processor configured to perform abnormality diagnosis of said selective catalytic reduction NOx catalyst (12) on the basis of the ammonia concentration measured by said measure (17) (Figure 1; paragraphs [0013] and [0014]); wherein said controller (18) estimates an ammonia adsorption amount defined as the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst (12) on the assumption that said selective catalytic reduction NOx catalyst (12) is normal (paragraph [0015]); performs supply control to supply, by said reducing agent supplier (13), said reducing agent in a predetermined fixed supply quantity for diagnosis larger than the quantity of reducing agent that is supplied by said reducing agent supplier (13) for the purpose of reduction of NOx by said selective catalytic reduction NOx catalyst (12), when said abnormality diagnosis is performed (paragraphs [0001] and [0014] – the overmetering phase); performs abnormality diagnosis of said selective catalytic reduction NOx catalyst (12) on the basis of the ammonia concentration measured by said measure (17) when said reducing agent is supplied by said supply control (paragraph [0014] – the measured ammonia concentration is the ammonia slip); and performs reducing control to reduce the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst (12) in such a way as to make said ammonia adsorption amount after the completion of said supply control performed next time larger than a slip start adsorption amount in abnormal condition defined as the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst at which slip of ammonia out of said selective catalytic reduction NOx catalyst (12) starts if said selective catalytic reduction NOx catalyst (12) is in a condition in which said selective catalytic reduction NOx catalyst (12) is diagnosed to have an abnormality by said abnormality diagnosis (paragraph [0014]) and smaller than a slip start adsorption amount in normal condition defined as the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst (12) at which slip of ammonia out of said selective catalytic reduction NOx catalyst (12) starts if said selective catalytic reduction NOx catalyst (12) is in a normal condition (paragraph [0014]), at a specific time after the completion of said abnormality diagnosis performed last time and before the start of said abnormality diagnosis performed next time, if said ammonia adsorption amount is larger than a specific upper limit adsorption amount at said specific time (paragraph [0015]).
Regarding claim 2, as best understood in view of the 112(b) issues noted above, Pfister discloses an abnormality diagnosis system for an exhaust gas purification apparatus that is applied to an exhaust gas purification apparatus including a reducing agent supplier (13) provided in an exhaust passage (10) of an internal combustion engine (11) to supply ammonia or a precursor of ammonia as a reducing agent into the exhaust passage (10) (Figure 1; paragraph [0031]), a selective catalytic reduction NOx catalyst (12) provided in the exhaust passage (10) downstream of said reducing agent supplier (13) to reduce NOx in exhaust gas by ammonia (Figure 1; paragraph [0031]), and measure (sensor 17) configured to measure the ammonia concentration in the exhaust gas downstream of said selective catalytic reduction NOx catalyst (12) (Figure 1; paragraphs [0007], [0031] and [0032]); wherein said abnormality diagnosis system comprises a controller (18) comprising at least one processor configured to perform abnormality diagnosis of said selective catalytic reduction NOx catalyst (12) on the basis of the ammonia concentration measured by said measure (17) (Figure 1; paragraphs [0013] and [0014]); wherein said controller (18) estimates an ammonia adsorption amount defined as the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst (12) on the assumption that said selective catalytic reduction NOx catalyst (12) is normal (paragraph [0015]); performs supply control to supply, by said reducing agent supplier (13), said reducing agent in a supply quantity for diagnosis larger than the quantity of reducing agent that is supplied by said reducing agent supplier (13) for the purpose of reduction of NOx by said selective catalytic reduction NOx catalyst (12), when said abnormality diagnosis is performed (paragraphs [0001] and [0014] – the overmetering phase), and performs said supply control larger than a slip start adsorption amount in abnormal condition defined as the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst at which slip of ammonia out of said selective catalytic reduction NOx catalyst (12) starts if said selective catalytic reduction NOx catalyst (12) is in a condition in which said selective catalytic reduction NOx catalyst (12) is diagnosed to have an abnormality by said abnormality diagnosis (paragraph [0014]) and smaller than a slip start adsorption amount in normal condition defined as the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst (12) at which slip of ammonia out of said selective catalytic reduction NOx catalyst (12) starts if said selective catalytic reduction NOx catalyst (12) is in a normal condition (paragraph [0014]); performs abnormality diagnosis of said selective catalytic reduction NOx catalyst (12) on the basis of the ammonia concentration measured by said measure (17) when said reducing agent is supplied by said supply control (paragraph [0014] – the measured ammonia concentration is the ammonia slip); and performs reducing control to reduce the amount of ammonia adsorbed in said selective catalytic reduction NOx catalyst (12) in such a way as to make said ammonia adsorption amount equal to or smaller than a specific upper limit adsorption amount, at a specific time after the completion of said abnormality diagnosis performed last time and before the start of said abnormality diagnosis performed next time, if said ammonia adsorption amount is larger than said specific upper limit adsorption amount at said specific time (paragraph [0015]).
Regarding claim 3, Pfister further discloses wherein said controller (18) determines, when a condition for performing said abnormality diagnosis is met, said supply quantity for diagnosis on the basis of said ammonia adsorption amount at the time when said condition for performing said abnormality diagnosis is met in such a way that the sum of said ammonia adsorption amount at the time when said condition for performing said abnormality diagnosis is met and the quantity of ammonia derived from said supply quantity for diagnosis is larger than said slip start adsorption amount in abnormal condition and smaller than said slip start adsorption amount in normal condition (paragraph [0015]); wherein said controller (18) supplies said reducing agent in said supply quantity for diagnosis by said reducing agent supplier (13) in said supply control (paragraphs [0013] – [0015]).
Regarding claim 4, Pfister further discloses wherein said controller determines said supply quantity for diagnosis in such a way that the sum of said ammonia adsorption amount at the time when said condition for performing said abnormality diagnosis is met and the quantity of ammonia derived from said supply quantity for diagnosis is equal to or larger than an abnormality diagnosis enabling quantity defined as the sum of said slip start adsorption amount in abnormal condition and a specific measurable ammonia quantity and smaller than said slip start adsorption amount in normal condition (paragraph [0015]).
Regarding claim 7, as best understood in view of the 112(b) issues noted above, Pfister discloses an abnormality diagnosis system for an exhaust gas purification apparatus that is applied to an exhaust gas purification apparatus including a reducing agent supplier (13) provided in an exhaust passage (10) of an internal combustion engine (11) to supply ammonia or a precursor of ammonia as a reducing agent into the exhaust passage (10) (Figure 1; paragraph [0031]), a selective catalytic reduction NOx catalyst (12) provided in the exhaust passage (10) downstream of said reducing agent supplier (13) to reduce NOx in exhaust gas by ammonia (Figure 1; paragraph [0031]), and measure (sensor 17) configured to measure the ammonia concentration in the exhaust gas downstream of said selective catalytic reduction NOx catalyst (12) (Figure 1; paragraphs [0007], [0031] and [0032]); wherein said abnormality diagnosis system comprises a controller (18) comprising at least one processor configured to perform abnormality diagnosis of said selective catalytic reduction NOx catalyst (12) on the basis of the ammonia concentration measured by said measure (17) (Figure 1; paragraphs [0013] and [0014]); wherein said controller (18) estimates an ammonia adsorption amount in abnormal condition defined as the amount of ammonia adsorbed in the selective catalytic reduction NOx catalyst (12) on the assumption that the selective catalytic reduction NOx catalyst (12) is in a condition that is diagnosed as abnormal by the abnormality diagnosis (paragraph [0015]); estimates an ammonia adsorption amount in normal condition defined as the amount of ammonia adsorbed in the selective catalytic reduction NOx catalyst (12) on the assumption that the selective catalytic reduction NOx catalyst (12) is in a normal condition (paragraph [0015]); performs, when the abnormality diagnosis is to be performed, supply control for diagnosis to supply the reducing agent by the reducing agent supplier (13) in such a way as to make the ammonia adsorption amount in abnormal condition larger than a first predetermined adsorption amount that is equal to or larger than a slip start adsorption amount in abnormal condition and to make the ammonia adsorption amount in normal condition smaller than a second predetermined adsorption amount that is equal to or smaller than a slip start adsorption amount in normal condition, the slip start adsorption amount in abnormal condition being defined as the amount of ammonia adsorbed in the selective catalytic reduction NOx catalyst (12) at which slip of ammonia out of the selective catalytic reduction NOx catalyst (12) starts if the selective catalytic reduction NOx catalyst (12) is in a condition that is diagnosed as abnormal by the abnormality diagnosis, and the slip start adsorption amount in normal condition being defined as the amount of ammonia adsorbed in the selective catalytic reduction NOx catalyst (12)  at which slip of ammonia out of the selective catalytic reduction NOx catalyst (12) starts if the selective catalytic reduction NOx catalyst (12) is in a normal condition (paragraph [0014]); and performs abnormality diagnosis of the selective catalytic reduction NOx catalyst (12) on the basis of the ammonia concentration measured by the measure (17) while the supply control for diagnosis is performed (paragraph [0014] – the measured ammonia concentration is the ammonia slip).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister in view of Hayashi et al. (U.S. Patent Application Publication No. US 2015/0204228 A1).
Regarding claims 5 and 8, Pfister discloses the claimed invention except for wherein said exhaust gas purification apparatus further comprises an NOx removing catalyst provided in the exhaust passage upstream of said selective catalytic reduction NOx catalyst to reduce NOx in the exhaust gas.
Hayashi is directed to an exhaust aftertreatment system.  Hayashi specifically discloses wherein said exhaust gas purification apparatus further comprises an NOx removing catalyst (5) provided in the exhaust passage upstream of said selective catalytic reduction NOx catalyst (6) to reduce NOx in the exhaust gas (Figure 1; paragraphs [0045] and [0046]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pfister to include an NOx removing catalyst provided in the exhaust passage upstream of said selective catalytic reduction NOx catalyst to reduce NOx in the exhaust gas as taught by Hayashi, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Hayashi, it is well known for an exhaust aftertreatment system to include an NOx removing catalyst provided in the exhaust passage upstream of said selective catalytic reduction NOx catalyst to reduce NOx in the exhaust gas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfister to include an NOx removing catalyst provided in the exhaust passage upstream of said selective catalytic reduction NOx catalyst to reduce NOx in the exhaust gas as taught by Hayashi, as such a modification would enhance the purification of nitrogen oxides in the exhaust gas.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister in view of Hagimoto (U.S. Patent Application Publication No. US 2015/0093292 A1).
Regarding claims 6 and 9, Pfister discloses the claimed invention except for wherein said controller performs, as said reducing control, at least one of catalyst temperature raising control for raising the temperature of said selective catalytic reduction NOx catalyst and NOx flow rate increasing control for increasing the flow rate of NOx flowing into said selective catalytic reduction NOx catalyst.
Hagimoto is directed to an exhaust aftertreatment system.  Hagimoto specifically discloses a catalyst temperature raising control for raising the temperature of said selective catalytic reduction NOx catalyst (paragraph [0068]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pfister to include wherein said controller performs, as said reducing control, at least one of catalyst temperature raising control for raising the temperature of said selective catalytic reduction NOx catalyst and NOx flow rate increasing control for increasing the flow rate of NOx flowing into said selective catalytic reduction NOx catalyst as taught by Hagimoto, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Hagimoto, it is well known for an exhaust aftertreatment system to include a catalyst temperature raising control for raising the temperature of said selective catalytic reduction NOx catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfister to include wherein said controller performs, as said reducing control, at least one of catalyst temperature raising control for raising the temperature of said selective catalytic reduction NOx catalyst and NOx flow rate increasing control for increasing the flow rate of NOx flowing into said selective catalytic reduction NOx catalyst as taught by Hagimoto, as such a modification would enhance the operation of the SCR catalyst and optimize the NOx reduction performed by the SCR catalyst.

Conclusion
Accordingly, claims 1 – 9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746